DETAILED ACTION 
This non-final rejection is responsive the application filed 14 March 2018.
Claims 1-20 are presently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 March 2018 and 29 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "26" have both been used to designate housing in FIG. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference character 44 in FIG. 2 is labelled as “performance prediction,” but P[0029] in the specification refers to “performance prediction 34”; reference character 34 is labelled as “deep neural network” in FIG. 2; 
reference character 112 in FIG. 5 is labelled as “END,” but P[0053] in the specification refers to this block as reference character 106, which is already used to describe another block in FIG. 5; and 
reference character 108 in FIG. 5 describes adjusting weights, but P[0053] in the specification refers to this block as reference character 106, which is already used to describe another block in FIG. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 13-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammed et al. (“Design Optimization of Electromagnetic Devices using Artificial Neural Networks,” 1993, IEEE, pp. 361-364) (“Mohammed”).
Regarding claim 1, Mohammed teaches a method of designing an electrical machine, comprising: 
providing at least one goal and at least one design constraint for a desired electrical machine to a deep neural network that comprises a plurality of nodes representing a plurality of prior electrical machine designs (Mohammed, p. 362, Section III, “The optimal design problem seeks an optimal output (minimum size, best performance, etc.) for a given set of constraints (inputs). In order to apply the MLP [multilayer perceptron] type ANN [artificial neural network] to the design optimization of electromagnetic devices, consider the optimal design problem as an inverse problem: given an output specification (O), find the input geometries (I) which satisfy given specification in an optimal fashion.” Mohammed, p. 362, Section II, “A well trained ANN can produce proper outputs not only for the inputs in the training data set, but also for the inputs similar to the ones of this set.” The trained ANN discloses a deep neural network that comprises a plurality of nodes representing a plurality of prior electrical machine designs.), 
the plurality of nodes connected by weights, each weight representing a correlation strength between two nodes (Mohammed, p. 361, Section II and Fig. 1, “Neurons in a layer are generally interconnected to all the neurons in the adjacent layer with different weights as shown in Fig. 1. Each neuron receives its inputs from the neurons in the higher layer through interconnections and propagates its activation to the neurons in the next lower layer. Except for the input layer, each neuron receives a signal which is a linearly weighted sum of all the outputs from the neurons of the former layer.”); 
generating a proposed design from the deep neural network for an electrical machine based on the at least one goal and at least one design constraint (Mohammed, p. 362, Section III, “The optimal design problem seeks an optimal output (minimum size, best performance, etc.) for a given set of constraints (inputs). In order to apply the MLP type ANN to the design optimization of electromagnetic devices, consider the optimal design problem as an inverse problem: given an output specification (O), find the input geometries (I) which satisfy given specification in an optimal fashion.”); 
adjusting a plurality of the weights based on a reward that rates at least one aspect of the proposed design (Mohammed, p. 362, Section II, “In this study the backpropagation learning algorithm [based on a reward that rates at least one aspect of the proposed design] is employed for training the ANN. This algorithm is classified as a supervised learning algorithm since it requires a target value for a given set of input parameters. Basic concept of this algorithm is the use of the gradient descent algorithm to get the best estimates of the interconnected weights, and for the given input to make the output of the network as close to the target value as possible.”); 
modifying the proposed design using the deep neural network after the weight adjustment (Mohammed, p. 363, Section IV, “For this example, the training set is composed of 145 examples derived from the initial geometry. The geometric position of the 9 variables determining the shape of the dc motor magnetic circuit are changed by ±5% until a ±30% offset from the initial geometry is reached. The input variables of the ANN are derived from finite element solutions for both examples representing the performance of the magnetic circuit for the various shapes included in the training set. The output variables of the ANN represent coordinate points defining the geometries. The input-output pairs are presented to the ANN as examples not including the test set which is used to check the convergence of the ANN weights.”); and 
iteratively repeating the adjusting and modifying to generate subsequent iterations of the proposed design, each subsequent iteration based on the reward from a preceding iteration (Mohammed, p. 363, Section IV, “For this example, the training set is composed of 145 examples derived from the initial geometry. The geometric position of the 9 variables determining the shape of the dc motor magnetic circuit are changed by ±5% until a ±30% offset from the initial geometry is reached. The input variables of the ANN are derived from finite element solutions for both examples representing the performance of the magnetic circuit for the various shapes included in the training set. The output variables of the ANN represent coordinate points defining the geometries. The input-output pairs are presented to the ANN as examples not including the test set which is used to check the convergence of the ANN weights [based on the reward from a preceding iteration].”). 

Regarding claim 3, Mohammed teaches the method of claim 1, wherein the proposed design comprises: 
design parameters that describe architectural details of the proposed design (Mohammed, p. 363, Section IV, “The output variables of the ANN represent coordinate points defining the geometries.”); and 
at least one performance prediction for the proposed design (Mohammed, p. 362, Section III, “The optimal design problem seeks an optimal output (minimum size [structural performance], best performance, etc.) for a given set of constraints (inputs).”).

Regarding claim 6, Mohammed teaches the method of claim 3, wherein the at least one performance prediction predicts at least one of thermal performance, structural performance, mechanical performance, and electromagnetic performance of the proposed design (Mohammed, p. 362, Section III, “The optimal design problem seeks an optimal output (minimum size [structural performance], best performance, etc.) for a given set of constraints (inputs).”).

Regarding claim 7, Mohammed teaches the method of claim 1, comprising: 
training the deep neural network from a set of historical training data comprising design parameters and performance data for the plurality of prior electrical machine designs (Mohammed, p. 363, Section IV, “The input variables of the ANN are derived from finite element solutions for both examples representing the performance of the magnetic circuit for the various shapes included in the training set. The output variables of the ANN represent coordinate points defining the geometries. The input-output pairs are presented to the ANN as examples not including the test set which is used to check the convergence of the ANN weights.”).  

Regarding claim 8, Mohammed teaches the method of claim 1, wherein said generating a proposed design comprises the deep neural network selecting a combination of features from at least one of the prior electrical machine designs for inclusion in the proposed design based on the at least one design constraint and the weights (Mohammed, p. 361, Section I, “This paper explores the suitability of applying ANNs to the optimal design of the electromagnetic devices. The principle concept is to use off-line data to find the relationship among design parameters and geometries of the device [selecting a combination of features from at least one of the prior electrical machine designs]. The off-line data can be produced by using the governing equations related to the optimal geometry. The design parameters then are fed to an ANN which is trained with these off-line data to yield the proper response; optimal geometry. The trained ANN can then be used on-line, i.e. it can be fed on-line values of the input variables and yield an optimal geometry based on the training data. An important feature of the ANN may be that it can interpolate among the training data to give an appropriate response for cases described by neighboring inputs.”).

Regarding claims 13-15 and 18, claims 13-15 and 18 are directed to a system for designing electrical machines, comprising memory and a processor operatively connected to the memory and configured to perform the method recited in claims 1-3 and 6, respectively. Therefore the rejections made to claims 1-3 and 6 are applied to claims 13-15 and 18.
In addition, Mohammed discloses, “Table I shows the CPU time consumed in obtaining the optimization results for both examples comparing the search method with the ANN results” (Mohammed, p. 363, Section IV).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-5, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed in view of Ikeda et al. (“ANN Based Designing and Cost Determination System for Induction Motor,” IEE Proc.-Electr. Power Appl., Vol. No. 6, November 2005, pp. 1595-1602) (“Ikeda”).
Regarding claim 2, Mohammed teaches the method of claim 1, 
…
wherein the at least one design constraint comprises at least one of a structural constraint, a thermal constraint, a cost constraint, and a performance constraint (Mohammed, p. 362, Section III, “It should be noticed that I is the set of geometries [a structural constraint] which gives the specified output, either linear or nonlinear.”). 
Mohammed does not teach the method, wherein the at least one goal comprises a desired power or torque parameter  
….
However, Ikeda discloses the method, wherein the at least one goal comprises a desired power or torque parameter (Ikeda, pp. 1596-1597, Section 3 and Figure 4, “Cascaded three ANNs, each of which is a three-layered ANN, have been proposed to estimate the essential parameters for the induction motor design together with a fourth ANN for the cost estimation as shown in Fig. 4. Through the proposed process for the induction motor design, the design is finalised to obtain near optimally designed induction motors for the wider range of the rated power [a desired power parameter], the number of poles, and also for different usage such as to drive pumping units, compressors, and fans.”).
Both Mohammed and Ikeda are both directed to using artificial neural networks for computer-aided design of electromagnetic devices. While Mohammed discloses that “the optimal design problem seeks an optimal output (minimum size, best performance, etc.)” (Mohammed, p. 362, Section III), Mohammed is not explicit in disclosing that the goal comprises a desired power or torque parameter. However, Ikeda, discloses these features explicitly. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the goal of Mohammed to include a desired power or torque parameter, as disclosed in Ikeda. Doing so allows the neural network system “to obtain near optimally designed induction motors for the [specified] wider range of the rated power” (Ikeda, p. 1596, Section 3).

Regarding claim 4, Mohammed teaches the method of claim 3, wherein the architectural details of the proposed design include a machine topology, a winding topology, a type of excitation, and a material for at least one component of the proposed design (Mohammed, p. 362, Fig. 3. shows a 2-pole dc motor example, which includes a machine topology and a material. Mohammed, p. 363, Fig. 5 shows the same for at least one component of the proposed design.).
Mohammed does not disclose the method, 
wherein the architectural details of the proposed design include … a winding topology [and] a type of excitation … for at least one component of the proposed design the method, 
However, Ikeda teaches the method, 
wherein the architectural details of the proposed design include a winding topology [and] a type of excitation for at least one component of the proposed design (Ikeda, p. 1597, Section 3, “The output from ANN1 is given by (2), where                         
                            
                                
                                    
                                        
                                            Y
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                        
                     is the estimated output for the quantity n, such as total [flux], flux densities at various locations in the induction [a type of excitation] motor, current densities both in the stator and the rotor windings [a winding topology], losses, and efficiency. Of course, the motor is classified by the cooling method, the insulation class, and the number of poles.”). 
Both Mohammed and Ikeda are directed to using artificial neural networks for computer-aided design of electromagnetic devices. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the architectural details in Mohammed to include a winding topology and a type of excitation for at least one component of the proposed design, as disclosed in Ikeda. Doing so would extend the system disclosed in Mohammed to include “a design support system for induction motors” (Ikeda, p. 1595, Section 1).

Regarding claim 5, Mohammed in view of Ikeda teaches the method of claim 4.
Mohammed further teaches the method, wherein the architectural details of the proposed design also include a shape, size, and relative location for a plurality of components of the proposed design (Mohammed, p. 362, Fig. 3. shows a 2-pole dc motor example, which includes a shape, size, and relative location for a plurality of components. Mohammed, p. 363, Fig. 5 shows the same for a plurality of components of the proposed design. Mohammed, p. 364, Section IV and Tables III-IV, “In Tables 111 and IV, values for the geometry variables obtained by the proposed method for the two examples are shown.”).

Regarding claims 14 and 16-17, claims 14 and 16-17 are directed to a system for designing electrical machines, comprising memory and a processor operatively connected to the memory and configured to perform the method recited in claims 2 and 4-5, respectively. Therefore the rejections made to claims 2 and 4-5 are applied to claims 14 and 16-17.
In addition, Mohammed discloses, “Table I shows the CPU time consumed in obtaining the optimization results for both examples comparing the search method with the ANN results” (Mohammed, p. 363, Section IV).

Claims 9-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed in view of Qin et al. (“Convolutional Recurrent Neural Networks for Dynamic MR Image Reconstruction,” 5 December 2017, arXiv:1712.01751v1 [cs.CV], pp. 1-9) (“Qin”).
Regarding claim 9, Mohammed teaches the method of claim 8, wherein the deep neural network comprises: 
a neural network based on the at least one design goal and at least one design constraint ((Mohammed, p. 362, Section III, “The optimal design problem seeks an optimal output (minimum size, best performance, etc.) for a given set of constraints (inputs). In order to apply the MLP [multilayer perceptron] type ANN [artificial neural network] to the design optimization of electromagnetic devices, consider the optimal design problem as an inverse problem: given an output specification (O), find the input geometries (I) which satisfy given specification in an optimal fashion.” Mohammed, p. 362, Section II, “A well trained ANN can produce proper outputs not only for the inputs in the training data set, but also for the inputs similar to the ones of this set.” The trained ANN discloses a deep neural network that comprises a plurality of nodes representing a plurality of prior electrical machine designs.); 
wherein the nodes of the neural network represent architectural details and performance data for the plurality of prior electrical machine designs (Mohammed, p. 363, Section IV, “The input variables of the ANN are derived from finite element solutions for both examples representing the performance of the magnetic circuit for the various shapes included in the training set. The output variables of the ANN represent coordinate points defining the geometries. The input-output pairs are presented to the ANN as examples not including the test set which is used to check the convergence of the ANN weights.”).
Mohammed does not disclose the method, wherein:
the neural network design goal and constraint are bases for a convolutional neural network configured to exploit spatial relationships between its nodes; and 
the neural network design goal and constraint are bases for a recurrent neural network configured to exploit temporal relationships between its nodes ; 
wherein the architectural details and performance data for the plurality of prior electrical machine designs are represented by the nodes of each of the convolutional and recurrent neural networks. 
However, Qin teaches the method, wherein the deep neural network comprises:
a convolutional neural network configured to exploit spatial relationships between its nodes (Qin, p. 4, Fig. 2(a) shows the “overall architecture of proposed CRNN-MRI network.” Qin, p. 4, Section III(B)(1), in part of the convolutional recurrent neural network, “the hidden-to-hidden iteration connections in CRNN-i units allow contextual spatial information gathered at previous iterations to be passed to the future iterations.”); and 
a recurrent neural network configured to exploit temporal relationships between its nodes (Qin, p. 4, Fig. 2(a) shows the “overall architecture of proposed CRNN-MRI network.” Qin, p. 5, Section III(B)(2), in part of the convolutional recurrent neural network, “we propose a bidirectional convolutional recurrent unit (BCRNN-t-i) to exploit both temporal and iteration dependencies jointly.”); 
wherein features are represented by the nodes of each of the convolutional and recurrent neural networks (Qin, p. 5, Section III(B)(1), “This enables the reconstruction step at each iteration to be optimised not only based on the output image but also based on the hidden features from previous iterations, where the hidden connection convolutions can ‘memorise’ the useful features to avoid redundant computation.” Qin, p. 5, Section III(B)(2), “The output for the BCRNN-t-i layer is obtained by summing the feature maps learned from both directions.”).  
Both Mohammed and Qin are directed to using neural networks in optimization problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network in Mohammed to include a convolutional and recurrent neural network, as disclosed in Qin. Doing so provides “contextual spatial information gathered at previous iterations to be passed to the future iterations,” enabling “the reconstruction step at each iteration to be optimized not only based on the output image but also based on the hidden features from previous iterations, where the hidden connection convolutions can ‘memorise’ the useful features to avoid redundant computation” (Qin, p. 4, Section III(B)(1)). 

Regarding claim 10, Mohammed teaches the method of claim 8.
Mohammed does not teach the method, wherein said adjusting a plurality of the weights based on the reward comprises adjusting the weights of at least the recurrent neural network.
However, Qin teaches the method, wherein said adjusting a plurality of the weights based on the reward comprises adjusting the weights of at least the recurrent neural network (Qin, p. 5, Section III(C), “The network weights were initialised using He initialization and it was trained using Adam optimiser.” Qin, p. 4, Fig. 2(a) shows the “overall architecture of proposed CRNN-MRI network,” which includes the recurrent neural network.).  
Both Mohammed and Qin are directed to using neural networks in optimization problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network in Mohammed to include a recurrent neural network, as disclosed in Qin. One would be motivated to do so, since the “temporal connections of BCRNN-t-i allows itself to propagate the information across the whole T sequences, enabling it to learn the differences and correlations of successive frames” (Qin, p. 5, Section III(B)(2)).

Regarding claim 11, Mohammed teaches the method of claim 8.
Mohammed does not teach the method, wherein a majority of the weights that are adjusted based on a reward in a given iteration are part of the recurrent neural network.
However, Qin teaches the method, wherein a majority of the weights that are adjusted based on a reward in a given iteration are part of the recurrent neural network (Qin, p. 5, Section III(C), “The network weights were initialised using He initialization and it was trained using Adam optimiser.” Qin, p. 4, Fig. 2(a) shows the “overall architecture of proposed CRNN-MRI network,” a majority of which involves recurrent neural network layers.).
Both Mohammed and Qin are directed to using neural networks in optimization problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network in Mohammed to include a recurrent neural network, as disclosed in Qin. One would be motivated to do so, since the “temporal connections of BCRNN-t-i allows itself to propagate the information across the whole T sequences, enabling it to learn the differences and correlations of successive frames” (Qin, p. 5, Section III(B)(2)).

Regarding claims 19-20, claims 19-20 are directed to a system for designing electrical machines, comprising memory and a processor operatively connected to the memory and configured to perform the method recited in claims 9-10, respectively. Therefore, the rejections made to claims 9-10 are applied to claims 19-20.
In addition, Mohammed discloses, “Table I shows the CPU time consumed in obtaining the optimization results for both examples comparing the search method with the ANN results” (Mohammed, p. 363, Section IV).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed in view of Abbeel et al. (“Apprenticeship Learning via Inverse Reinforcement Learning,” 2004, Proceedings of the 21st International Conference on Machine Learning, 8 pages) (“Abbeel”).
Regarding claim 12, Mohammed teaches the method of claim 1.
Mohammed does not teach the method, comprising, for each proposed design: 
providing the proposed design to a subject matter expert user; and 
receiving the reward for the proposed design from the subject matter expert user.
However, Abbeel teaches the method, comprising, for each proposed design: 
providing the proposed design to a subject matter expert user (Abbeel, p. 2, Section 1, “our algorithm will nonetheless find a policy that performs as well as the expert, where performance is measured with respect to the expert’s unknown reward function.” Abbeel, p. 3, Section 3, steps (1)-(6) of the “apprenticeship learning algorithm for finding such a policy                         
                            
                                
                                    π
                                
                                ~
                            
                        
                    ” shows feature expectations are compared with those of an expert.); and 
receiving the reward for the proposed design from the subject matter expert user (Abbeel, p. 3, Section 3, steps (1)-(6) of the “apprenticeship learning algorithm for finding such a policy                         
                            
                                
                                    π
                                
                                ~
                            
                        
                    ” shows the reward is computed based on the feature expectations of the expert.).
Both Mohammed and Abbeel are directed to using expert input in machine learning applications. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mohammed to include feedback regarding the proposed design from a subject matter expert user, as disclosed in Abbeel. One would be motivated to do so, since the method disclosed in Abbeel “guarantees that the policy found will have performance comparable to or better than that of the expert” (Abbeel, p. 6, Section 6). 








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker et al. (“Designing Neural Network Architectures using Reinforcement Learning,” 2017, ICLR 2017, pp. 1-18) (“Baker”) is directed to designing neural network architectures using reinforcement learning, specifically designing CNN (convolutional neural network) architectures with Q-learning (Baker, Abstract).
Koutnik et al. (“Evolving Deep Unsupervised Convolutional Networks for Vision-Based Reinforcement Learning,” 2014, ACM, GECCO’14, pp. 541-548) (“Koutnik”) is directed to evolving deep unsupervised convolutional networks for vision-based reinforcement learning: “Figure 1 shows the general framework used in this paper to evolve small neural network controllers for tasks with high-dimensional inputs such as vision” (Koutnik, p. 542, Section 3), and an MPC-RNN [max pooling convolutional recurrent neural network] controller is evaluated (Koutnik, p. 544, Section 4.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124